 1   DANIEL L. STANNER
     Admitted Pro Hac Vice
 2   TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
 3   Chicago, IL 60604
     Telephone: (312) 762-9450
 4   Facsimile: (312) 762-9451
 5   Attorneys for Plaintiff,
     CRYSTAL LAKES
 6
                                UNITED STATES DISTRICT COURT
 7                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 8
      CRYSTAL LAKES, an individual,             NO. 2:16-cv-02989-MCE-AC
 9
                          Plaintiff,
10                                              ORDER ON REQUEST TO SEAL
                v.
                                                DOCUMENTS
11
      BATH & BODY WORKS, LLC, a
12    Delaware limited liability company,

13                        Defendant.

14
            This matter comes before the Court on Plaintif’s REQUEST TO SEAL
15
     DOCUMENTS (ECF No. 127).
16
            Upon consideration said REQUEST TO SEAL DOCUMENTS, and the entire record
17

18   of the case, it is hereby ORDERED as follows:

19          Plaintiff’s REQUEST TO SEAL the entirety of Plaintiff’s Memorandum of Law in
20   Opposition to Defendant’s Motion to Apply Ohio Law to Plaintiff’s Punitive Damages Claim
21
     (“Opposition”) and Exhibits 1, 2, 3, 6, and 7 to the Opposition is GRANTED until further
22
     order of the Court.
23
            IT IS SO ORDERED.
24
     Dated: February 26, 2019
25

26                                          _______________________________________
                                            MORRISON C. ENGLAND, JR.
27                                          UNITED STATES DISTRICT JUDGE
28
     439093v5                                     1
                                  ORDER ON REQUEST TO SEAL DOCUMENTS
